Citation Nr: 1748763	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  12-21 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for a left thumb fracture.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for a right ankle disability.

8.  Entitlement to service connection for a left ankle disability.

9.  Entitlement to service connection for a right wrist disability.

10.  Entitlement to service connection for a left wrist disability.

11.  Entitlement to service connection for vertigo.

12.  Entitlement to service connection for a right thumb disability.

13.  Entitlement to service connection for residuals of frostbite of the feet.

14.  Entitlement to service connection for a disability of the long finger of the right hand.


REPRESENTATION

Appellant represented by:	Charles McCorvey, Agent


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from November 1961 to November 1963.

This case initially came before the Board of Veterans' Appeals (BVA or Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia, on behalf of the RO in Montgomery, Alabama and from a July 2012 rating decision of the RO in Montgomery, Alabama.  Jurisdiction of this case belongs to the RO in Montgomery, Alabama.

In March 2015, the Board remanded the appeal for additional development.  It is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay but finds that development is required as it appears that the claims file is incomplete.  The Board's review of the electronic claims file reveals that there are no VBMS entries dated between March 1978 and January 2005.  Significantly, however, there is evidence in the claims file that references documents that should appear during this period.  An October 2014 correspondence from the representative, for example, alleges, inter alia, clear and unmistakable error (CUE) in an October 1998 rating decision denying hearing loss, tinnitus, bilateral thumb injuries, bilateral knee injuries, and frostbitten feet.  At present, there is no such rating decision of record.

The Board has reviewed all of the documents currently appearing in VBMS but there is no indication that such outstanding records were simply mislabeled with an erroneous date.  Records appearing in the Virtual VA electronic claims file are only dated after 2010.  Hence, it appears that there is a nearly 30-year period of missing records.  This is significant for many reasons, not least of which because the rationale underlying at least some of the recent negative VA nexus opinions was that the Veteran's current disorders were not diagnosed until many years after service.  On remand, all appropriate action should be undertaken to obtain any outstanding records.

In addition, the Board acknowledges that the representative has submitted numerous correspondence alleging CUE in a July 2005 rating decision and the claimed October 1998 rating decision.  As the record appears to be incomplete, at this time, the Board will not address such claims.  To the extent any such claims should be addressed by the RO or the Board, this will be done at a later date, if otherwise in order.

The representative is advised that an allegation of CUE can only be made in regard to a final decision.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal and, as such, it cannot be revised or reversed on the grounds of CUE.  The representative is further advised that submitting motions for revision of a Board remand does not benefit the Veteran but rather only serves to further delay adjudication of the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake all appropriate action to identify and locate any outstanding records dated from March 1978 to January 2005, to include the claimed October 1998 rating decision, to include contacting appropriate departments or agencies and/or the Veteran and his representative if indicated.  All attempts to secure these records, and any response received, must be documented in the claims file.  If any identified records from a federal department or agency are unavailable, a response to that effect is required and a formal finding of unavailability must be made and documented in the claims file and the Veteran and his representative should be notified.

2.  After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

